
	

113 HR 250 IH: To amend the Antiquities Act of 1906 to place additional requirements on the establishment of national monuments under that Act, and for other purposes.
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 250
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Chaffetz
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Antiquities Act of 1906 to place additional
		  requirements on the establishment of national monuments under that Act, and for
		  other purposes.
	
	
		1.Requirement for establishment
			 of national monumentSection 2
			 of the Act of June 8, 1906 (commonly known as the Antiquities
			 Act of 1906; 16 U.S.C. 431) is amended by striking ,
			 in his discretion, to declare by public proclamation and inserting
			  to declare, subject to approval by an Act of Congress,.
		
